IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs May 15, 2012

            ALAN RAY HALL v. HOWARD CARLTON, WARDEN

             Direct Appeal from the Criminal Court for Johnson County
                        No. 5533     Robert E. Cupp, Judge


                  No. E2012-00430-CCA-R3-HC - Filed July 16, 2012


The petitioner, Alan Ray Hall, filed a petition for habeas corpus relief from his conviction
of first degree murder, contending that the trial court erroneously advised him during the plea
proceedings that he was potentially eligible for release after service of twenty-five years of
his life sentence. The habeas corpus court dismissed the petition, finding that the issue was
previously determined, that the judgment was not void, and that the sentence had not expired.
The petitioner appeals this ruling. Upon review, we affirm the judgment of the habeas
corpus court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and T HOMAS T. W OODALL, J., joined.

Alan Ray Hall, Mountain City, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Rachel Harmon, Assistant
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background

       This court previously summarized the history of the petitioner’s case as follows:

                       On April 30, 1996, pursuant to a plea agreement, the
              petitioner . . . pled guilty in the Sullivan County Criminal Court
              to first degree murder, especially aggravated robbery, especially
              aggravated burglary, aggravated burglary, theft over $1000, and
              possession of burglary tools. The trial court sentenced the
              petitioner to life imprisonment in the Tennessee Department of
              Correction for the first degree murder conviction, fifteen years
              incarceration for the especially aggravated robbery conviction,
              twelve years incarceration for the especially aggravated burglary
              conviction, six years incarceration for the aggravated burglary
              conviction, four years incarceration for the theft conviction, and
              eleven months and twenty-nine days incarceration for the
              possession of burglary tools conviction. The trial court ordered
              the petitioner to serve his sentence for especially aggravated
              burglary consecutively to his first degree murder sentences . . .
              for a total effective sentence of life plus twelve years. . . . [O]n
              September 15, 1999, the trial court . . . entered an order
              correcting the judgment to reflect that the petitioner would be
              required to serve one hundred percent (100%) of his especially
              aggravated robbery conviction in confinement.

Alan Hall v. State, No. E2000-01522-CCA-R3-PC, 2001 WL 543426, at *1 (Tenn. Crim.
App. at Knoxville, May 23, 2001). Subsequently, the petitioner filed a petition for post-
conviction relief, maintaining that the trial court erroneously advised him regarding release
eligibility. Id. The post-conviction court dismissed the petition as untimely. Id. On appeal,
this court upheld the dismissal of the post-conviction petition. Id.

        Thereafter, in 2006 the petitioner filed a petition for habeas corpus relief, alleging
“that his life sentence is void because he was erroneously advised that he would be eligible
for release after twenty-five years.” Alan Ray Hall v. Howard Carlton, Warden, No. E2007-
00458-CCA-R3-HC, 2007 WL 3145005, at *1 (Tenn. Crim. App. at Knoxville, Oct. 29,
2007). The habeas corpus court dismissed the petition, finding that the petitioner’s claims
would render his sentence voidable, not void. Id. On appeal, this court affirmed the
dismissal of his habeas corpus petition. Id.

       On November 5, 2009, the petitioner filed a second petition for habeas corpus relief,
again alleging that he is serving an illegal sentence for his first degree murder conviction
because the trial court advised him at the guilty plea hearing that he would be eligible for
release after twenty-five years. The habeas corpus court dismissed the petition, finding that
the petitioner’s claim had been previously determined. Further, the court found that the
petitioner’s judgment was not void and that his sentence had not expired. On appeal, the
petitioner challenges this ruling.




                                              -2-
                                            II. Analysis

        Initially, we note that the determination of whether to grant habeas corpus relief is a
question of law. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007). As such, we will
review the trial court’s findings de novo without a presumption of correctness. Id. Moreover,
it is the petitioner’s burden to demonstrate, by a preponderance of the evidence, “that the
sentence is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).

        Article I, section 15 of the Tennessee Constitution guarantees an accused the right to
seek habeas corpus relief. See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). However,
“[s]uch relief is available only when it appears from the face of the judgment or the record
of the proceedings that a trial court was without jurisdiction to sentence a defendant or that
a defendant’s sentence of imprisonment or other restraint has expired.” Wyatt, 24 S.W.3d
at 322; see also Tenn. Code Ann. § 29-21-101. In other words, habeas corpus relief may be
sought only when the judgment is void, not merely voidable. Taylor, 995 S.W.2d at 83. “A
void judgment ‘is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.’ We have recognized that a sentence imposed in direct contravention of a statute,
for example, is void and illegal.” Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000)
(quoting Taylor, 995 S.W.2d at 83).

          In the petitioner’s appeal of the dismissal of his first habeas corpus petition, this court
stated:

                         The judgment reflects that the petitioner received a life
                 sentence for first degree murder, a punishment prescribed by
                 statute. See [Tenn. Code Ann. §] 39-13-204(a). The judgment
                 properly designates “First Degree Murder” for offender
                 classification, and the judgment does not contain any notation
                 regarding purported terms of the plea agreement relative to
                 release eligibility. The sentence, as imposed by the judgment, is
                 a legal sentence and therefore is not void. See Archer[v. State],
                 851 S.W.2d [157, 163 (Tenn. 1993)] (holding that habeas corpus
                 relief is available for relief from void and not voidable
                 judgments).

                       The allegation that the petitioner was not properly
                 advised of the release eligibility for a life sentence and that he
                 would not have accepted the plea agreement had he known the

                                                  -3-
               advice he received was erroneous states a claim of a voidable,
               not a void, judgment. Douglas L. Brown v. State, No.
               E2004-02496-CCA-R3-HC, [2005 WL 1130223, at *1] (Tenn.
               Crim. App. [at Knoxville,] May 13, 2005) (holding that “claims
               of involuntary or unknowing guilty pleas [and] nonconformity
               of the judgments with the plea agreement . . . would render the
               judgments voidable and not void”). Although the transcript of
               the plea submission hearing supports the petitioner’s claim that
               he was erroneously advised of the release eligibility provision,
               the other component of his claim is that he would not have
               pleaded guilty had he known otherwise. “When a petitioner
               must offer proof beyond the record to establish the invalidity of
               a conviction, the judgment is merely voidable and not void.”
               Summers v. State, 212 S.W.3d 251, 258 (Tenn. 2007) (citing
               State v. Ritchie, 20 S.W.3d 624, 630-31 (Tenn. 2000)).

Hall, No. E2007-00458-CCA-R3-HC, 2007 WL 3145005, at *2 (emphasis added). We agree
with the habeas corpus court that the petitioner’s claim has been previously determined by
this court. See Memphis Publ’g Co. v. Tenn. Petroleum Underground Storage Tank Bd., 975
S.W.2d 303, 306 (Tenn. 1998) (stating that “under the law of the case doctrine, an appellate
court’s decision on an issue of law is binding in later trials and appeals of the same case if
the facts on the second trial or appeal are substantially the same as the facts in the first trial
or appeal”).

                                       III. Conclusion

       Finding no error in the habeas corpus court’s ruling that the petitioner’s claim was
previously determined and did not entitle him to habeas corpus relief, we affirm the judgment
of the habeas corpus court.


                                                     _________________________________
                                                     NORMA McGEE OGLE, JUDGE




                                               -4-